Citation Nr: 0616369	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-18 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas 


THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 2002) was 
timely filed.  

(The issues of entitlement to effective dates prior to June 
25, 1997 for a grant of a 50 percent rating for postoperative 
residuals of a right frontotemporal craniotomy, as well as a 
total disability compensation rating based on individual 
unemployability, are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, wife, and friends


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which determined that 
the veteran had not filed a timely application for Service 
Disabled Veterans' Insurance (RH).  

The veteran testified before the undersigned in March 2001.  
A transcript of that hearing is of record.  

In June 2001, the Board determined that the veteran had not 
filed a timely application for Service Disabled Veterans' 
Insurance (RH).  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2002 order, the Court granted a motion by the 
parties (the appellant and the VA Secretary) (Joint Motion) 
to vacate and remand the June 2001 Board decision with regard 
to this issue.  In November 2003 the Board remanded the case 
for further development.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the North Little Rock, Arkansas RO, which 
has certified the case for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the provisions of 38 U.S.C.A. § 1922 (West 2002), a 
veteran may be entitled to RH insurance when it is determined 
that he has a compensable service connected disability and he 
applies in writing for such insurance within one year of the 
date service connection was granted.  (Public Law 102-86, 
§ 201(a)(1) changed the one-year application period to two 
years, effective September 1, 1991).  However, if an 
applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within one year after 
a legal guardian is appointed, or within one year after the 
removal of such mental incompetency.  38 U.S.C.A. § 1922.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a) (2005).  
Where there is reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  

The November 2003 Board remand instructed that a VA physician 
should review the claims folder and express an opinion as to 
whether it is at least as likely as not that the veteran was 
mentally incompetent during any period between June 1977 and 
October 1978.  Thereafter, the remand instructed that the 
veteran's claim should be readjudicated and, if denied, a 
supplemental statement of the case (SSOC) should be issued.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

There is no record of review of the claims file by a VA 
examiner to determine whether or not the veteran was mentally 
incompetent during any period between June 1977 and October 
1978, nor has an SSOC on the claim been issued.  

Accordingly, the case is REMANDED for the following action:

1.  Ask a VA physician to review the 
claims folder and express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran was mentally incompetent (lacked 
the mental capacity to contract or to 
manage his own affairs) during any period 
between June 1977 and October 1978.  The 
physician should note such review of the 
claims folder in his opinion.  

2.  After the above is completed, 
readjudicate the issue of whether the 
veteran has filed a timely application for 
Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) (West 2002).  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





